TENDER AND VOTING AGREEMENT
 
This TENDER AND VOTING AGREEMENT (this “Agreement”), dated December 23, 2009, by
and among Crane Co., a Delaware corporation (“Parent”), Crane Merger Co., a
Delaware corporation and a direct, wholly owned subsidiary of Parent (“Merger
Sub”), [Stockholder] (“Stockholder”) and Merrimac Industries, Inc., a Delaware
corporation (the “Company”).
 
WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger (the “Merger Agreement”) as of the date hereof, pursuant to
which Merger Sub will be merged with and into the Company (the “Merger”);
 
WHEREAS, in furtherance of the Merger, on the terms and subject to the
conditions set forth in the Merger Agreement, Merger Sub will agree to commence
an offer to purchase for cash all of the issued and outstanding shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), including all
of the outstanding shares of Common Stock Beneficially Owned by Stockholder; and
 
WHEREAS, as a condition and material inducement for Parent and Merger Sub
entering into the Merger Agreement, Parent and Merger Sub have required that
Stockholder and the Company agree, and Stockholder and the Company have agreed,
to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
(a)           “Beneficially Own” or “Beneficial Ownership” with respect to any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons with whom such
Person would constitute a “group” within the meaning of Section 13(d)(3) of the
Exchange Act and Rule 13d-5(b)(1) under the Exchange Act.
 
(b)           “Encumbrance” means, any mortgage, deed of trust, lien, pledge,
charge, security interest, title retention device, conditional sale or other
security arrangement, collateral assignment, claim, adverse claim of title,
ownership or right to use restriction or other encumbrance of any kind in
respect of such asset (including any restriction on (a) the voting of any
security or the transfer of any security or other asset, (b) the receipt of any
income derived from any asset, (c) the use of any asset and (d) the possession,
exercise or transfer of any other attribute of ownership of any asset), in each
case except for such restrictions of general application under the Securities
Act of 1933, as amended, and applicable “blue sky” Laws.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)           Capitalized terms used and not defined herein and defined in the
Merger Agreement have the respective meanings ascribed to such terms in the
Merger Agreement notwithstanding any termination of the Merger Agreement.
 
2.           Tender of Shares.
 
(a)           Stockholder hereby agrees to validly tender or cause to be
tendered to Merger Sub pursuant to and in accordance with the terms of the
Offer, not later than the 15th Business Day after commencement of the Offer
pursuant to Section 1 of the Merger Agreement and Rule 14d-2 under the Exchange
Act, the number of outstanding shares of Common Stock Beneficially Owned by
Stockholder as set forth on Schedule I hereto (the “Existing Shares”), and not
to withdraw the Existing Shares, or cause the Existing Shares to be withdrawn,
from the Offer at any time following such tender (except following (i) the
termination or expiration of the Offer without Merger Sub purchasing all shares
of Common Stock tendered pursuant to the Offer in accordance with its terms,
(ii) termination of the Merger Agreement in accordance with its terms, or (iii)
an Adverse Amendment, as defined herein).
 
(b)           If Stockholder acquires Beneficial Ownership of any outstanding
shares of Common Stock after the date hereof and prior to the termination of
this Agreement, whether upon the exercise of options, warrants or rights, the
conversion or exchange of convertible or exchangeable securities, or by means of
purchase, dividend, distribution or otherwise (together with the Existing
Shares, the “Shares”), Stockholder shall validly tender or cause to be tendered
to Merger Sub pursuant to and in accordance with the Offer, not later than the
15th Business Day after commencement of the Offer pursuant to Section 1 of the
Merger Agreement and Rule 14d-2 of the Exchange Act or, if acquired later than
such time, prior to the Expiration Date, and not withdraw such Shares, or cause
such Shares to be withdrawn, from the Offer at any time (except following (i)
the termination or expiration of the Offer without Merger Sub purchasing all
shares of Common Stock tendered pursuant to the Offer in accordance with its
terms, (ii) termination of the Merger Agreement in accordance with its terms, or
(iii) an Adverse Amendment, as defined herein). Notwithstanding anything in this
Agreement to the contrary, nothing herein shall require Stockholder to exercise
any option to purchase shares of Common Stock or to tender or vote either (A)
any securities not outstanding at the relevant time or (B) any Company
Restricted Stock Unit that is not vested prior to the Acceptance Date.
 
(c)           Stockholder acknowledges that his, her or its obligations to
tender or cause to be tendered, and not to withdraw or cause to be withdrawn,
the Shares to Merger Sub as provided herein require Stockholder to tender the
Shares to Merger Sub in the event that Parent or Merger Sub adjust the terms and
conditions of the Merger Agreement in response to a Superior Proposal pursuant
to Parent’s and Merger Sub’s “match” rights under Section 5.3 of the Merger
Agreement; provided, that following any such adjustment to the Merger Agreement
(1) the terms and conditions of the Offer shall be no less favorable to
Stockholder than as described in the Merger Agreement on the date hereof and (2)
the consideration paid to the Stockholder for Shares tendered in the Offer is
the highest consideration paid to any other holder of Common Stock for shares of
Common Stock tendered in the Offer; provided further, that the Stockholder’s
obligations to tender or cause to be tendered, and not to withdraw or cause to
be withdrawn, the Shares shall cease to be binding on the Stockholder in the
event that Parent or Merger Sub adjusts the terms and conditions of the Merger
Agreement in any way other than as provided in items (1) and (2) of the
foregoing proviso (such adjustment, an “Adverse Amendment”).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           Stockholder hereby acknowledges and agrees that the obligation of
Merger Sub to accept for payment and pay for any Shares in the Offer, including
the Shares Beneficially Owned by Stockholder, shall be subject to the terms and
conditions of the Offer.
 
(e)           Parent and Merger Sub shall return to Stockholder all materials
tendered by Stockholder to Merger Sub, promptly after (i) the termination or
expiration of the Offer without Merger Sub purchasing all Shares of Common Stock
tendered pursuant to the Offer in accordance with its terms, (ii) termination of
the Merger Agreement in accordance with its terms, or (iii) an Adverse
Amendment.
 
(f)           Stockholder hereby agrees to permit Parent and Merger Sub to
publish and disclose in the Offer Documents, and, if Company Stockholder
Approval is required under applicable Law, the Proxy Statement (including all
documents and schedules filed with the SEC), his, her or its identity and
ownership of Common Stock and the nature of his, her or its obligations,
commitments, arrangements and understandings under this Agreement, in each case
subject to Stockholder’s prior approval (not to be unreasonably withheld).
 
3.           Provisions Concerning Company Common Stock.
 
(a)           Except as otherwise agreed to in writing by Parent in advance,
during the term of this Agreement, Stockholder irrevocably agrees to vote (or
cause to be voted) the Shares, whether issued, heretofore owned or hereafter
acquired, at any meeting of the holders of Common Stock, however called, or in
connection with any written consent of the holders of Common Stock:
 
(i)           in favor of the adoption of the Merger Agreement and the approval
of the terms thereof, the approval of the Merger and each of the other actions
contemplated by the Merger Agreement and this Agreement and any actions required
in furtherance thereof and hereof; and
 
(ii)           against any transaction that constitutes an Acquisition Proposal
(other than the Merger, and the transactions contemplated by the Merger
Agreement).
 
(b)           Stockholder shall not enter into any written or oral contract,
understanding, agreement or other legally binding instrument or arrangement (a
“Contract”) with any Person, the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Section 3.
 
(c)           Nothing contained in this Agreement shall in any way restrict or
limit the Stockholder from taking (or omitting to take) any action in his or her
capacity as a director or officer of the Company or otherwise fulfilling his or
her fiduciary obligations as a director or officer of the Company.
 
4.           Other Covenants, Representations and Warranties.  As of the date of
this Agreement, Stockholder hereby represents, warrants, covenants and agrees as
follows:
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(a)           Ownership of Shares.
 
(i)           Stockholder is either (i) the record holder and Beneficial Owner,
or (ii) the Beneficial Owner but not the record holder, of the number of
Existing Shares set forth on Schedule I hereto. As of the date hereof, the
Existing Shares set forth on Schedule I hereto constitute all of the outstanding
shares of Common Stock owned of record or Beneficially Owned by Stockholder.
 
(ii)           Stockholder has good, valid and marketable title to the Existing
Shares and, immediately prior to the transfer of Shares to Merger Sub in the
Offer, will have good, valid and marketable title to the Shares, in each case,
free and clear of all Encumbrances (other than Encumbrances created by the
Merger Agreement or this Agreement and other than restrictions on transfer under
applicable securities laws).
 
(iii)           Without limiting the foregoing, Stockholder has sole voting
power and sole power to issue instructions with respect to the matters set forth
in Sections 2 and 3 hereof, sole power of disposition, sole power of conversion,
sole power to demand appraisal rights and sole power to enter into and perform
all of his, her or its obligations under this Agreement, in each case, with
respect to all of the Existing Shares set forth on Schedule I hereto, with no
limitations, qualifications or restrictions on such rights.
 
(iv)           If Stockholder acquires Beneficial Ownership but not record
ownership, of any outstanding shares of Common Stock after the date hereof and
prior to the termination of this Agreement, whether upon the exercise of
options, warrants or rights, the conversion or exchange of convertible or
exchangeable securities, or by means of purchase, dividend or distribution or
otherwise, Stockholder shall:
 
(1)           on or prior to the acquisition of Beneficial Ownership of such
shares or, if later, as soon as practicable after Stockholder has actual
knowledge that Stockholder has acquired Beneficial Ownership thereof, direct and
use commercially reasonable efforts to cause the record owner of such shares to
agree in writing to be bound by the terms hereof, in form and substance
reasonably satisfactory to Parent; and
 
(2)           direct and use commercially reasonable efforts to cause the record
owner of such shares to (A) validly tender such shares to Merger Sub pursuant to
and in accordance with the terms of the Offer, and not to withdraw such shares
from the Offer, at the time or times and in the same manner as provided for the
Shares in Section 2, and (B) vote such shares in the same manner as provided for
the Shares in Section 3.
 
(b)           Power; Binding Agreement.
 
(i)           Stockholder has the full legal capacity, power and authority to
enter into and perform all of Stockholder’s obligations under this Agreement.
The execution, delivery and performance of this Agreement by Stockholder will
not violate any other agreement to which Stockholder is a party, including any
voting agreement, stockholders agreement or voting trust.
 
(ii)           This Agreement has been duly and validly executed and delivered
by Stockholder and constitutes a valid and binding agreement of Stockholder,
enforceable against Stockholder in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other laws relating to
creditors’ rights and to general principles of equity. There is no beneficiary
or holder of a voting trust certificate or other interest of any trust of which
Stockholder is Trustee whose consent is required for the execution and delivery
of this Agreement or the consummation by Stockholder of the transactions
contemplated hereby.  If Stockholder is married and Stockholder’s Shares
constitute community property, this Agreement has been duly authorized, executed
and delivered by, and constitutes a valid and binding agreement of,
Stockholder’s spouse, enforceable against such person in accordance with its
terms.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  Except for filings under the HSR Act, any other
Antitrust Laws or the Exchange Act, if applicable, (i) no filing with, and no
permit, authorization, consent or approval of, any state or federal public body
or authority is necessary for the execution of this Agreement by Stockholder and
the consummation by Stockholder of the transactions contemplated hereby and (ii)
none of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof shall (A) conflict
with or result in any breach of any applicable organizational documents of
Stockholder, if any, (B) result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any material Contract or
other material instrument or obligation of any kind to which Stockholder is a
party or by which Stockholder or any of Stockholder’s properties or assets may
be bound, or (C) violate in any material respect any Law or Order applicable to
Stockholder or any of Stockholder’s properties or assets.
 
(d)           No Finder’s Fees.  No broker, investment banker, financial adviser
or other Person is entitled to any broker’s, finder’s, financial adviser’s or
other similar fee or commission from Stockholder in connection with the
transactions contemplated hereby based upon arrangements made by Stockholder.
 
(e)           No Solicitation.  Stockholder shall not, in his, her or its
capacity as such, directly or indirectly, solicit, initiate, endorse or
knowingly take any actions to encourage or facilitate (including by way of
furnishing non-public information) any inquiry, proposal or offer with respect
to, or the making or completion of, any Acquisition Proposal or any inquiry,
proposal or offer that is reasonably likely to result in an Acquisition
Proposal, except as permitted by Section 5.3 of the Merger Agreement. If
Stockholder receives any such inquiry or proposal, then Stockholder shall
promptly advise the Company of the existence thereof. Stockholder will
immediately cease and cause to be terminated all existing discussions or
negotiations with any Person (other than Parent and its affiliates) conducted by
Stockholder heretofore with respect to any Acquisition Proposal.
 
(f)           Restrictions on Transfer, Proxies and Non-interference.  Except as
applicable in connection with the transactions contemplated by Section 2 hereof,
Stockholder shall not, directly or indirectly: (i) except as contemplated by
this Agreement, offer for sale, sell, transfer, tender, pledge, encumber, assign
or otherwise dispose of, or enter into any Contract or other arrangement or
understanding with respect to, or consent to the offer for sale, sale, transfer,
trade, pledge, encumbrance, assignment or other disposition of, any or all of
the Shares or any interest therein; (ii) except as contemplated by this
Agreement, grant any proxies or powers of attorney, deposit any Shares into a
voting trust or enter into a voting agreement with respect to any Shares; or
(iii) take any action that would make any representation or warranty of
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling Stockholder from performing Stockholder’s obligations
under this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(g)           Waiver of Appraisal Rights.  Stockholder hereby waives any rights
of appraisal or rights to dissent from the Merger that Stockholder may have.
 
(h)           Reliance on Agreement.  Stockholder understands and acknowledges
that Parent is entering into, and causing Merger Sub to enter into, the Merger
Agreement in reliance upon Stockholder’s execution and delivery of this
Agreement and acknowledges that this Agreement is granted in consideration for
the execution and delivery of the Merger Agreement by Parent and Merger Sub.
 
5.           Parent and Merger Sub Representations and Warranties.  As of the
date of this Agreement, Parent and Merger Sub each hereby represent and warrant
as follows:
 
(a)           Power; Binding Agreement.
 
(i)           Each of Parent and Merger Sub has the full legal capacity, power
and authority to enter into and perform all of their respective obligations
under this Agreement. The execution, delivery and performance of this Agreement
by Parent and Merger Sub will not violate any other agreement to which Parent or
Merger Sub is a party.
 
(ii)           This Agreement has been duly and validly executed and delivered
by each of Parent and Merger Sub and constitutes a valid and binding agreement
of Parent and Merger Sub, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other laws relating to
creditors’ rights and to general principles of equity.
 
(b)           No Conflicts.  Except for filings under the HSR Act, any other
Antitrust Laws or the Exchange Act, if applicable, (i) no filing with, and no
permit, authorization, consent or approval of, any state or federal public body
or authority is necessary for the execution of this Agreement by Parent and
Merger Sub and the consummation by Parent or Merger Sub of the transactions
contemplated hereby and (ii) none of the execution and delivery of this
Agreement by Parent and Merger Sub, the consummation by Parent and Merger Sub of
the transactions contemplated hereby or compliance by Parent and Merger Sub with
any of the provisions hereof shall (A) conflict with or result in a breach of
any applicable organizational documents of Parent or Merger Sub, if any, (B)
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any material Contract or other material
instrument or obligation of any kind to which Parent or Merger Sub is a party or
by which Parent or Merger Sub or any of their respective material properties or
assets may be bound, or (C) violate in any material respect any Law or Order
applicable to Parent or Merger Sub or any of Parent’s or Merger Sub’s respective
material properties or assets.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.           No Transfer Requests.  Stockholder covenants and agrees that
Stockholder shall not request that the Company, and Company shall not, register
the transfer (book-entry or otherwise) of any certificate or uncertificated
interest representing any of Stockholder’s Shares, unless such transfer is made
in compliance with this Agreement (including the provisions of Sections 2 and
4(f) hereof).  While this Agreement is in effect, Stockholder will notify Parent
promptly (and in any event within two Business Days after the acquisition
thereof) if Stockholder acquires legal or Beneficial Ownership of any Shares
after the date of this Agreement.
 
7.           Termination.  The covenants, agreements, representations and
warranties contained herein shall terminate upon the earliest of (i) the
Effective Time (except for Section 4(g), which shall continue in effect after
the Effective Time), (ii) the termination or expiration of the Offer without
Merger Sub purchasing all shares of Common Stock tendered pursuant to the Offer
in accordance with its terms, (iii) termination of the Merger Agreement in
accordance with its terms, or (iv) an Adverse Amendment; provided, however, that
(i) nothing herein shall relieve any party from liability for any breach of this
Agreement, and (ii) this Section 7, Section 9 and Section 10 shall survive any
termination of this Agreement.
 
8.           Stockholder Capacity.  No Person executing this Agreement who is or
becomes during the term hereof a director of the Company makes any agreement or
understanding herein in his or her capacity as such director. Stockholder is
signing this Agreement solely in his or her capacity as the record and
beneficial owner of, or the trustee of a trust whose beneficiaries are the
beneficial owners of, Shares.
 
9.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement, together with the Merger
Agreement and the other documents referred to herein, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.
 
(b)           Certain Events.  Stockholder agrees that this Agreement and the
obligations hereunder shall attach to Stockholder’s Shares and shall be binding
upon any Person to which legal or Beneficial Ownership of such Shares shall
pass, whether by operation of law or otherwise, including Stockholder’s heirs,
guardians, administrators or successors. Notwithstanding any transfer of Shares,
the transferor shall remain liable for the performance of all obligations of the
transferor under this Agreement.
 
(c)           Assignment.  This Agreement may not be assigned by any of the
parties, by operation of law or otherwise, without the prior written consent of
all of the other parties to this Agreement; provided, that Parent may assign,
its rights and obligations hereunder to any direct or indirect wholly owned
subsidiary of Parent, but no such assignment shall relieve Parent of its
obligations hereunder if such assignee does not perform such obligations.
 
(d)           Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by Parent, Merger
Sub, Stockholder and, if creating or changing obligations of the Company, the
Company.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e)           Further Assurances.  From time to time prior to the termination of
this Agreement, at any party’s reasonable request and without further
consideration, each party hereto shall execute and deliver such additional
documents and take all such further lawful action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
 
(f)           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be delivered personally,
facsimile with confirmation of receipt, or by next day courier service,
providing proof of delivery. Any such notice shall be effective upon receipt, if
delivered personally or by facsimile, or one day after delivery to a courier
service for next-day delivery. All communications hereunder shall be delivered
to the respective parties at the following addresses:
 
If to Stockholder:
 
[Address]
Attention: [_______]
Facsimile:
 
with a copy to:
 
[Address]
Attention: [_______]
Facsimile:
 
If to Parent or Merger Sub:
 
Crane Co.
100 First Stamford Place
Stamford, Connecticut 06902
Attention:  Augustus I. DuPont
Fax:  (203) 363-7350


with a copy to:
 
K&L Gates LLP
599 Lexington Avenue
New York, New York 10022
Attention:  Eric Simonson
Fax:  (212) 536-3901


If to Company:
 
Merrimac Industries, Inc.
41 Fairfield Place
West Caldwell, New Jersey 07006
Attention: Mason N. Carter
Fax:  (973) 882-5989
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attention: David H. Landau
Fax:  (212) 940-8776
 
or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
(g)           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
(h)           Specific Performance.  Stockholder agrees that irreparable damage
would occur and that Parent and Merger Sub would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with the terms hereof or were otherwise breached. It is
accordingly agreed that Parent and Merger Sub shall be entitled to an injunction
or injunctions to prevent breaches by Stockholder of this Agreement and to
enforce specifically the terms and provisions of this Agreement in addition to
any other remedy at law or equity.
 
(i)            Remedies Cumulative.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any thereof
by any party shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.
 
(j)            No Waiver.  The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.
 
(k)           No Third Party Beneficiaries.  This Agreement is not intended to
be for the benefit of, and shall not be enforceable by, any Person who or which
is not a party hereto.
 
(l)            Governing Law; Jurisdiction.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(i)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
 
(ii)           Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).
 
(iii)           Each of the parties hereby irrevocably and unconditionally
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 9(l), (b)
any claim that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
 
(m)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(n)           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
(o)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same Agreement.
 
[Signature pages follow.]
 


 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent, Merger Sub, Stockholder and the Company have caused
this Agreement to be duly executed as of the day and year first above written.
 
 
CRANE CO.
 
 
By: ________________
Name:
Title:
 
 
CRANE MERGER CO.
 
 
By: ________________
Name:
Title:
 
 
[STOCKHOLDER]
 
 
By: ________________
Name:
Title:
 
 
MERRIMAC INDUSTRIES, INC.
 
 
By: ________________
Name:
Title:
 
 
- 11 -

--------------------------------------------------------------------------------

 


 
SCHEDULE I
 





 
 
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 